In the Supreme Court of Georgia



                                Decided: December 14, 2021


     S21G0008, S21G0015 ADVENTURE MOTORSPORTS
    REINSURANCE, LTD. et al. v. INTERSTATE NATIONAL
                   DEALER SERVICES.

     ELLINGTON, Justice.

     We granted these petitions for a writ of certiorari to consider

whether the Court of Appeals erred in reversing the trial court’s

order confirming an arbitration award against Interstate National

Dealer Services, Inc. (“INDS”), in favor of Southern Mountain

Adventures,    LLC     (“Dealer”),     and    Adventure   Motorsports

Reinsurance    Ltd.   (“Reinsurer”).    See   Adventure   Motorsports

Reinsurance, Ltd. et al. v. Interstate National Dealer Svcs, Inc., 356

Ga. App. 236 (846 SE2d 115) (2021). The dispute arose from the

parties’ contractual relationship pursuant to which Dealer sold

motorsports vehicle service contracts, which were underwritten and

administered by INDS, to Dealer’s retail customers, and Reinsurer
held funds in reserve to pay covered repair claims. We conclude that

the Court of Appeals erred in reversing the confirmation of the

award on the basis that the arbitrator manifestly disregarded the

law in rendering the award. In Case No. S21G0015, we therefore

reverse the Court of Appeals’ decision reversing the order

confirming the arbitration award on that basis, and we remand for

resolution of INDS’s argument that the arbitrator overstepped his

authority in making the award. In Case No. S21G0008, we vacate

the Court of Appeals’ decision dismissing as moot Dealer and

Reinsurer’s appeal from the trial court’s failure to enforce a delayed-

payment penalty provided in the arbitration award, and we remand

for reconsideration of that issue.

     The record shows the following. Beginning in 2006, Mountain

Adventures, LLC, a motorsports vehicle dealership owned by Ryan

Hardwick, began selling INDS’s after-market vehicle service

contracts to the dealership’s retail customers. Under its agreement

with INDS (the “Program Agreement”), Mountain Adventures set

the retail price paid by vehicle buyers for service contracts, remitted

                                     2
to INDS for each contract sold the “Contract Cost” listed in the

“Dealer Net Price Schedule,” which the parties called the “Rate

Card,” and retained the difference as its “commission.” 1

     INDS served as the administrator of the contracts, and an

INDS-affiliated company served as the reinsurer. As an INDS

executive testified at the arbitration hearing, out of the Contract

Cost, INDS allocated an amount determined by its underwriters as

the claims reserves for each contract (about 20 percent of the

Contract Cost in an example that was the subject of testimony

during the hearing). INDS also allocated an amount to itself for

“administration.” The rest of the Contract Cost went to pay

commissions to the independent insurance agent who acted as the



     1  The Program Agreement provided:
       In consideration of the services rendered by [Mountain
       Adventures], [INDS] agrees to pay [Mountain Adventures] a
       commission equal to the amount of the retail price of Contract less
       Contract Cost as set forth in the Dealer Net Price Schedule.
       [Mountain Adventures] may retain its commissions from each sale
       before remitting Contract Cost to [INDS].
In the Program Agreement, Mountain Adventures agreed “to follow the
underwriting and claims guidelines issued by [INDS] from time to time on
forms supplied by [INDS]. Such guidelines will determine which vehicle/craft
are eligible for use in [INDS’s] Program(s).”
                                     3
liaison between INDS and Mountain Adventures; to “non-claims

reserves,” which were used to fund a sales incentive program for the

dealership’s employees and to cover a roadside-assistance program

that was included in all of INDS’s vehicle service contracts; and to

other purposes. When the term of a service contract expired, INDS

shared with Mountain Adventures a portion of the underwriting

profit (the difference between the claims reserves and repair claims

paid under each service contract).

     In 2008, another motorsports vehicle dealership owned by

Hardwick, Southern Mountain Adventures (“Dealer”), entered into

a different type of contract with INDS. Under this new arrangement,

instead of the claims reserves being held by the INDS-affiliated

company as the reinsurer, Adventure Motorsports Reinsurance Ltd.

(“Reinsurer”), a newly created entity also owned by Hardwick, would

hold the claims reserves and would be entitled to all of the

underwriting profit realized at the expiration of a service contract.

The contract between Dealer and INDS (the “Producer Agreement”)

was like the previous arrangement between Mountain Adventures

                                 4
and INDS (the Program Agreement) in most respects: Dealer agreed

to sell service contracts to its customers, setting the retail price at

its discretion, and to remit to INDS the Contract Cost listed on the

Rate Card for each contract sold, and INDS agreed to administer the

contracts and pay vehicle repair claims. 2 Under a related contract

between INDS and Reinsurer (the “Reinsurance Agreement”),

during the term of the service contracts sold by Dealer, Reinsurer

would reimburse INDS for repair claims paid by INDS. The

Reinsurance Agreement contained an arbitration clause, which

provided, in part:

     The arbitrators [chosen by the parties] and umpire
     [chosen by the two arbitrators] shall interpret this
     Agreement as an honorable engagement and not strictly
     as a legal obligation. They are relieved of all judicial
     formalities, may abstain from following the strict rules of
     law, and shall make their award with a view to affecting
     the general purpose of this Agreement in a reasonable
     manner rather than in accordance with its literal
     language.

     2 In the Producer Agreement, Dealer agreed to
     [u]tilize the pricing structures, underwriting and claims guidelines
     issued by [INDS] from time to time on forms supplied by [INDS].
     Such structures and guidelines will determine which vehicles are
     eligible for use in [INDS’s] Program(s) as well as the required
     pricing, including reserves for claims.
                                      5
     After the parties operated under this arrangement for about

five years, Hardwick learned that, contrary to his expectation, INDS

was not remitting the entire Contract Cost listed on the Rate Card

to Reinsurer as claims reserves for each service contract Dealer sold

to a vehicle purchaser. INDS’s position was that claims reserves, as

determined by a third-party actuarial firm, constituted only a

component of the Contract Cost of a service contract and that INDS

was required under the Producer Agreement to remit only that

component of the Contract Cost to Reinsurer. Dealer, Reinsurer, and

INDS agreed to arbitrate their dispute. They executed an

Arbitration Agreement, which reflected that Dealer and Reinsurer

sought to recover from INDS damages “as a result of numerous

disputes arising out of” the contracts among Dealer, Reinsurer, and

INDS “regarding funds generated from sales of vehicle service

contracts and subsequent administration of these funds and claims

thereafter.” The claimants, Dealer and Reinsurer, asserted claims

for “breach of contract, fraudulent procurement of contract, and


                                 6
misrepresentation     for   unauthorized   charges   and   fees,   and

misappropriated and unaccounted funds.”

     In the Arbitration Agreement, the parties agreed to a single

arbitrator (rather than a panel of three, as agreed upon in the

Reinsurance Agreement), and, in a subsequent consent case

management order, they agreed “to proceed in accordance with the

Commercial Arbitration Rules adopted by the American Arbitration

Association and Supplementary Rules for the Resolution of Intra-

Industry U.S. Reinsurance and Insurance Disputes.” The parties

also agreed that “[t]he Arbitrator may grant any remedy or relief

that the Arbitrator deems just and equitable within the scope of the

agreements of the Parties, including but not limited to monetary

damages, statutory damages, and equitable, declaratory, or

injunctive relief.”

     After an evidentiary hearing, the arbitrator found in favor of

the claimants, Dealer and Reinsurer. The arbitrator considered the

Producer Agreement (between Dealer and INDS) and the related

Reinsurance Agreement (between Reinsurer and INDS) together as

                                  7
“the Reinsurance Arrangement Agreements.” The arbitrator found

that the Rate Card did not authorize INDS to recover or pay itself

any charges and fees and that the only purpose of the Rate Card was

to establish Dealer’s cost for vehicle service contracts that Dealer

sold to its retail customers. The arbitrator found that the only

charges and fees expressly authorized in any of the parties’

agreements were “fees associated with contracts written” 3 and

“warranty claims and claim adjustment expenses”4 and that neither

of these terms authorized INDS to recover and pay itself charges

and fees for administration, agent’s commissions, reserves for a

sales incentive program for Dealer’s personnel, reserves for roadside



     3 In the Producer Agreement, Dealer agreed to
     [a]uthorize [INDS] to receive from such remittance [of
     “appropriate monies due” INDS from sales of vehicle service
     contracts, i.e., the Contract Cost specified for a contract on the
     Rate Card], fees associated with contracts written, or if such
     remittances are insufficient for payment of same then, withdraw
     such amounts from funds in the reinsurance company formed by
     [Dealer] and previously remitted by [Dealer].
     4 In the Producer Agreement, Dealer agreed to

     [a]llow [INDS] to be reimbursed from [Reinsurer] for payments it
     has made for any claims and claim adjustment expenses including,
     but not limited to, inspection and/or legal fees relating to the
     [vehicle service contract] or for cancellation of any [vehicle service
     contract].
                                       8
assistance claims, any claim adjustment expense in addition to those

actually and reasonably incurred, or any premium tax in excess of

the applicable state rate.

      The arbitrator further found, based on testimony at the

hearing, that a ceding fee is customarily paid to the administrator

of a reinsurance program to cover costs and expenses anticipated to

be incurred by the administrator of a reinsurance program. The

arbitrator found that, contrary to that custom, the Reinsurance

Agreement reflected that Reinsurer would pay no ceding fee to INDS

as the administrator of the service contracts reinsured by Reinsurer.

The arbitrator found, based on testimony at the hearing, that, in

drafting the agreements, INDS was intentionally vague as to what

portion of monies it received from Dealer would be ceded to

Reinsurer. 5 The arbitrator noted that, “[u]nder Georgia law, where

the governing contract is clear and unambiguous, the contract

should be enforced according to its plain terms” and that any


      5Although the arbitrator found that INDS intentionally drafted the
agreements to be vague, he expressly declined to make any finding as to Dealer
and Reinsurer’s claims of fraudulent inducement and misrepresentation.
                                      9
ambiguity in the governing contract should be “construed against

the drafter (which was [INDS]).” The arbitrator found that INDS

prepared and delivered to Dealer and Reinsurer periodic operating

statements that failed to specify the charges and fees it had retained

before ceding the actuarially determined claims reserves to

Reinsurer. Finally, the arbitrator found that INDS breached the

agreements by unilaterally recovering and paying to itself and third

parties charges and fees not expressly authorized in the agreements

and not disclosed in operating statements.

     The arbitrator awarded Dealer and Reinsurer more than

$400,000 for “excessive” administration fees, “excessive” agent’s

commissions, and amounts allocated from the Contract Cost to other

expenses. For the administration fees and agent’s commissions,

Dealer and Reinsurer proposed, and the arbitrator accepted, a

“quantum meruit” calculation of the amounts charged minus the

value of the services provided by INDS, based on the opinion

testimony of a former president of INDS as to the industry average.

In Section C (1) (g), the arbitration award provided:

                                 10
     If this Award is not paid in full by [INDS] to [Dealer and
     Reinsurer] within 30 days of the date of the Award,
     [INDS] will be charged interest at an annual rate
     prescribed under OCGA § 7-4-12 on the outstanding
     Award balance from the date of the Award until the
     Award is paid in full, plus reasonable costs of collection,
     including attorneys’ fees, incurred by [Dealer and
     Reinsurer].

     INDS filed a motion in the trial court to vacate the arbitration

award under OCGA § 9-9-13 (b) (3) and (b) (5), and Dealer and

Reinsurer filed a cross-motion for confirmation of the award under

OCGA § 9-9-12. Dealer and Reinsurer also requested that the court

hold an evidentiary hearing and make factual findings that INDS

violated Section C (1) (g) of the arbitration award by not paying the

amount awarded to Dealer and Reinsurer in full within 30 days of

the date of the award. The trial court confirmed the arbitration

award. But the trial court declined to address Section C (1) (g), based

on its determination that issues about the delayed-payment penalty

would not be ripe for decision until 30 days after entry of a final

judgment confirming the award.

     INDS appealed the order confirming the arbitration award,


                                  11
and Dealer and Reinsurer appealed the trial court’s failure to

enforce the delayed-payment penalty. The Court of Appeals reversed

the order confirming the arbitration award under OCGA § 9-9-13 (b)

(5). The Court of Appeals ruled that

     [n]either the Claimants [(Dealer and Reinsurer)] nor the
     arbitrator identified any amount paid to INDS outside of
     the prices reflected in the contracts and on the Rate Card,
     so this is not a case involving unreviewable factual errors.
     That INDS used those payments to run its business, pay
     its costs, and retain a profit is not a ground for
     eliminating the Claimants’ contractual liability to pay
     INDS the prices listed on the Rate Card. The arbitrator’s
     explicit rejection of the Rate Card as the contracted-for
     pricing ignores the express contractual language
     requiring the Claimants to “utilize the pricing structures”
     provided by INDS and transmit completed service
     applications “together with appropriate monies due
     [INDS] from” the Claimants’ sales. Accordingly, by
     explicitly rejecting the contractual language, the
     arbitrator manifestly disregarded the law, and the
     superior court erred by confirming the award.

Adventure Motorsports, 356 Ga. App. at 240. The court did not

address INDS’s alternative argument under OCGA § 9-9-13 (b) (3)

that the arbitrator overstepped his authority in the way he

interpreted the contracts and calculated the award. Based on the

court’s reversal of the order confirming the arbitration award, the

                                 12
court dismissed as moot Dealer and Reinsurer’s argument that the

trial court erred in failing to enforce the delayed-payment penalty.

                        Case No. S21G0015

     1. Dealer and Reinsurer contend that the Court of Appeals

erred in reversing the trial court’s order confirming the arbitration

award under OCGA § 9-9-13 (b) (5), on the basis that INDS was

prejudiced by the arbitrator’s manifest disregard of the law.

Specifically, Dealer and Reinsurer argue that, for vacatur on this

basis, controlling precedent requires a showing of concrete evidence

that the arbitrator intentionally and knowingly chose to ignore the

law applicable to the parties’ dispute, and they argue that such

evidence is absent in this case. We agree.

     Georgia’s Arbitration Code “was designed to preserve and

ensure the efficacy and expediency of arbitration awards.” ABCO

Builders, Inc. v. Progressive Plumbing, Inc., 282 Ga. 308, 309 (647

SE2d 574) (2007).

     A primary advantage of arbitration is the expeditious and
     final resolution of disputes by means that circumvent the
     time and expense associated with civil litigation. . . .

                                 13
     [A]rbitration is a unique procedure that exists in Georgia
     due to legislative fiat, and it is conducted in accordance
     with the rules established by the legislature.

Greene v. Hundley, 266 Ga. 592, 597 (3) (468 SE2d 350) (1996). By

agreeing to arbitrate grievances, contracting parties express their

intent “to by-pass the judicial system and thus avoid potential

delays at the trial and appellate levels.” Brookfield Country Club,

Inc. v. St. James-Brookfield, LLC, 287 Ga. 408, 411 (1) (696 SE2d

663) (2010).

     Under the Arbitration Code, trial courts are “severely limited

in vacating an arbitration award so as not to frustrate the legislative

purpose of avoiding litigation by resort to arbitration.” Brookfield,

287 Ga. at 413 (1) (citation and punctuation omitted). See OCGA §

9-9-12 (“The [trial] court shall confirm an award upon application of

a party made within one year after its delivery to him, unless the

award is vacated or modified by the court as provided in [the

Arbitration Code].”). In reviewing a trial court’s order confirming or

vacating an arbitration award, the appellate court reviews de novo

the trial court’s resolution of questions of law. See Wells v. Wells-

                                  14
Wilson, 360 Ga. App. 646, 648 (860 SE2d 185) (2021).6

      The Arbitration Code enumerates five grounds for vacatur, and

those grounds are the exclusive means by which a court may vacate

an arbitration award. See Brookfield, 287 Ga. at 411 (1); OCGA § 9-

9-13 (b).7 Unless one of the statutory grounds for vacating an award

as set forth in OCGA § 9-9-13 (b) is found to exist, a trial court in

reviewing an award is bound to confirm it. See Greene, 266 Ga. at




      6 See also City of Baldwin v. Woodard & Curran, Inc., 293 Ga. 19, 30 (3)
(743 SE2d 381) (2013) (An appellate court reviews de novo a trial court’s
determination of whether a contract’s language is clear and unambiguous, in
which case the court simply enforces the contract according to its clear terms,
and, if the trial court determines that the contract is ambiguous in some
material respect, the appellate court reviews de novo the trial court’s
application of the rules of contract construction to resolve the ambiguity,
because these determinations involve questions of law.).
      7 OCGA § 9-9-13 (b) provides:

            The award shall be vacated on the application of a party who
      either participated in the arbitration or was served with a demand
      for arbitration if the court finds that the rights of that party were
      prejudiced by:
            (1) Corruption, fraud, or misconduct in procuring the award;
            (2) Partiality of an arbitrator appointed as a neutral;
            (3) An overstepping by the arbitrators of their authority or
      such imperfect execution of it that a final and definite award upon
      the subject matter submitted was not made;
            (4) A failure to follow the procedure of this part, unless the
      party applying to vacate the award continued with the arbitration
      with notice of this failure and without objection; or
            (5) The arbitrator’s manifest disregard of the law.
                                      15
596 (3). The Code expressly excludes from the grounds for vacating

or refusing to confirm an award “[t]he fact that the relief was such

that it could not or would not be granted by a court of law or

equity[.]” OCGA § 9-9-13 (d). “An arbitrator has inherent power to

fashion a remedy as long as the award draws its essence from the

contract or statute.” MARTA v. Local Div. 732, Amalgamated

Transit Union, 261 Ga. 191, 195 (2) (a) (403 SE2d 51) (1991) (citation

and punctuation omitted).

     An arbitrator’s award may be vacated pursuant to OCGA § 9-

9-13 (b) (5) “if it can be shown that the arbitrator manifestly

disregarded the proper law applicable to the case before him. This

disregard must be both evident and intentional.” ABCO, 282 Ga. at

309. That is,

     [t]o manifestly disregard the law, one must be conscious
     of the law and deliberately ignore it. Therefore, to prove
     that a manifest disregard of the law has occurred, a party
     wishing to have an arbitration award vacated must
     provide evidence of record that, not only was the correct
     law communicated to an arbitrator, but that the
     arbitrator intentionally and knowingly chose to ignore
     that law despite the fact that it was correct.


                                 16
Id. (citation and punctuation omitted). See also Brookfield Country

Club, Inc. v. St. James-Brookfield, LLC, 299 Ga. App. 614, 620 (3)

(683 SE2d 40) (2009), (“In the arbitration context, the concept of

manifest disregard has never been the equivalent of insufficiency of

the evidence or a misapplication of the law to the facts.” (citation

and punctuation omitted)), aff’d, 287 Ga. 408 (696 SE2d 663) (2010).

This showing is “an extremely difficult one to make” and requires

evidence in the transcript of the arbitration proceeding (if the

hearing is transcribed) or in the arbitrator’s written findings (if

made) or other “concrete evidence” in the record that would indicate

“a specific intent” of the arbitrator to disregard the appropriate law.

ABCO, 282 Ga. at 309-310 (citation and punctuation omitted). For

example, if an arbitration award were to make “an explicit recital of

the winning party’s argument that the correct law should be ignored

rather than followed,” there would be sufficiently clear evidence on

the face of the award showing the arbitrator’s intent to purposefully

disregard applicable law to vacate the award. Id. at 309.

     On the other hand, an arbitrator who “incorrectly interprets

                                  17
the law has not manifestly disregarded it. [The arbitrator] has

simply made a legal mistake.” ABCO, 282 Ga. at 309 (citation and

punctuation omitted). “[M]ere error in law or failure on the part of

the arbitrator[] to understand or apply the law” does not amount to

deliberately disregarding the law in order to reach the result the

arbitrator reached. Id. at 310 (citation and punctuation omitted). In

ABCO, a construction contract dispute, a builder argued that the

court   could   infer   that   the   arbitration   panel   intentionally

disregarded the law from the panel’s ultimate award to a

subcontractor, because the builder had presented the proper legal

formula to calculate certain damages awarded to the subcontractor

and the panel’s subsequent erroneous computation could not have

been a mistake or misinterpretation. See id.; Progressive Plumbing,

Inc. v. ABCO Builders, Inc., 281 Ga. App. 696 (637 SE2d 92) (2006).

But an erroneous calculation of damages alone simply does not

permit vacatur under OCGA § 9-9-13 (b) (5) because it is not concrete

evidence of a deliberate decision not to apply the applicable

standard. See ABCO, 282 Ga. at 309; Progressive, 281 Ga. App. at

                                     18
698. Even if the reviewing court “were convinced that [it] would have

decided [a] contractual dispute differently, that would not be nearly

enough to set aside the [arbitrator’s] award.” ABCO, 282 Ga. at 310.

     In this case, the arbitrator never expressed, during the hearing

or in the arbitration award, that the correct law should be ignored

rather than followed. As noted above, the Court of Appeals based its

holding that the arbitrator manifestly disregarded the law on the

court’s determination that the arbitrator “explicitly reject[ed]”

contractual language, specifically, that the Rate Card was “the

contracted-for pricing” between the parties. But the arbitrator did

not reject the Rate Card as establishing the wholesale cost for INDS

service contracts that Dealer sold to its retail customers. Rather, the

arbitrator interpreted the Rate Card in the overall context of the

agreements and found that the Rate Card’s sole purpose was to

establish the wholesale cost for service contracts. The arbitrator

“rejected” the Rate Card only to the extent INDS relied on it

standing alone as contractual authority for INDS to cede to

Reinsurer only the actuarially determined amount for claims

                                  19
reserves for each service contract after first paying itself an

administration fee, paying an agent’s commission, deducting

amounts to be held as non-claims reserves, and so on.

     The arbitration award referenced applicable aspects of Georgia

law of contract construction – that, where the governing contract is

clear and unambiguous, the contract should be enforced according

to its plain terms, and that contractual ambiguities are to be

construed against the drafter. The arbitrator found that the

governing contracts were vague and should be construed against the

drafter, INDS. Although the contracts did not expressly provide for

deductions from the Contract Cost, the arbitrator took into account

that INDS deserved to be compensated for the valuable services that

INDS provided to Dealer and Reinsurer. The arbitrator fashioned a

remedy that he deemed just and equitable within the scope of the

agreements of the parties to determine a fair compensation. Not only

the arbitration clause the parties executed before the dispute arose,

but also the Arbitration Agreement and the case management

orders the parties executed after the dispute arose, expressly

                                 20
authorized the arbitrator to fashion such a remedy. We conclude

that the arbitration award draws its essence from the contracts.

      However imperfect the Court of Appeals may have judged the

arbitrator’s understanding or application of the law to have been,

such a failure by the arbitrator does not amount to concrete evidence

of a deliberate decision not to apply the applicable law in making the

arbitration award. See ABCO, 282 Ga. at 309. The cases relied upon

by the Court of Appeals that were decided under OCGA § 9-9-13 (b)

(5) do not support a finding of manifest disregard of the law under

the circumstances of this case.8 Because nothing in the record of the


      8 See Airtab, Inc. v. Limbach Co., 295 Ga. App. 720, 722 (2) (a) (673 SE2d
69) (2009) (holding that the record did not show that the arbitrators
deliberately ignored the subcontract or controlling law under OCGA § 9-9-13
(b) (5) and affirming the order confirming an arbitration award); McGill
Homes, Inc. v. Weaver, 278 Ga. App. 622, 623 (629 SE2d 535) (2006) (holding
that the appellant’s claims of manifest disregard of the law under OCGA § 9-
9-13 (b) (5) were “nothing more than unreviewable factual issues” and
affirming the order confirming an arbitration award). The Court of Appeals
also cited cases that were decided under OCGA § 9-9-13 (b) (3), which do not
support vacating the award under OCGA § 9-9-13 (b) (5). See King v. King, 354
Ga. App. 19, 25 (2) (b) (840 SE2d 108) (2020) (affirming the order vacating an
arbitration award under OCGA § 9-9-13 (b) (3), based on prejudice to a party
from the arbitrator’s imperfect execution of his authority); Sweatt v. Intl. Dev.
Corp., 242 Ga. App. 753, 755 (1) (531 SE2d 192) (2000) (vacating the order
confirming an arbitration award under OCGA § 9-9-13 (b) (3), based on
prejudice to a party from the arbitrators’ overstepping of their authority).

                                       21
arbitration hearing or in the arbitrator’s written findings of fact and

conclusions of law supports a determination that the arbitrator

intended to purposefully disregard applicable law, the Court of

Appeals’ decision to reverse the trial court’s confirmation of the

arbitration award under OCGA § 9-9-13 (b) (5) is reversed. See

ABCO, 282 Ga. at 309.9

      As noted above, the Court of Appeals did not address INDS’s

alternative argument under OCGA § 9-9-13 (b) (3) that the

arbitrator overstepped his authority in the way he interpreted the

contracts and calculated the award. Because we are reversing the

Court of Appeals’ holding under OCGA § 9-9-13 (b) (5), the case is




      9 See also Berger v. Welsh, 326 Ga. App. 290, 295-297 (3) (756 SE2d 545)
(2014) (reversing an order vacating an arbitration award for manifest
disregard of the law because the evidence did not support the trial court’s
finding that the arbitrator announced his intention to ignore the plain and
unambiguous terms of the pertinent contracts); America’s Home Place, Inc. v.
Cassidy, 301 Ga. App. 233, 236 (2) (687 SE2d 254) (2009) (reversing an order
denying a motion to confirm an arbitration award because the appellants did
not point to any concrete evidence that the arbitrator intentionally ignored the
language of the pertinent contract or applicable law); Hansen & Hansen
Enterprises v. SCSJ Enterprises, 299 Ga. App. 469, 472 (1) (682 SE2d 652)
(2009) (holding that the trial court erred in vacating an arbitration award on
the basis of manifest disregard of the law because the award showed that the
arbitrator knew the applicable Georgia law and applied it).
                                      22
remanded for consideration of INDS’s argument under OCGA § 9-9-

13 (b) (3). We express no opinion on this issue.

                           Case No. S21G0008

     2. Because INDS’s claim of error under OCGA § 9-9-13 (b) (3)

has not been decided, Dealer and Reinsurer’s appeal from the trial

court’s failure to enforce the penalty for delayed payment of the

amount awarded to them may not be moot, as the Court of Appeals

held it was. Whether Dealer and Reinsurer’s appeal is moot will

depend on the Court of Appeals’ decision on remand regarding

INDS’s claim of error under OCGA § 9-9-13 (b) (3). The Court of

Appeals’ dismissal of Dealer and Reinsurer’s appeal is therefore

vacated, and the case is remanded for reconsideration of that appeal.

     Judgment in Case No. S21G0008 vacated, and case remanded.
Judgment in Case No. S21G0015 reversed, and case remanded. All
the Justices concur.




                                 23